Citation Nr: 1025271	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  03-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to recognition of the Appellant as the surviving 
spouse of the Veteran for the purposes of Department of Veterans 
Affairs (VA) for benefits to include dependency and indemnity 
compensation (DIC) benefits.

2.  Entitlement to service connection for a malignant brain 
astrocytoma (brain tumor), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to April 1960 
and November 1964 to April 1968.  The Appellant married the 
Veteran in October 2000.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2001 decision and an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Appellant now 
resides in Missouri, so the matter is now handled by the RO in 
St. Louis, Missouri.   

The appeal was remanded for an issuance of a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) in 
December 2004.  That development having been completed, the claim 
is now ready for appellate review.

FINDINGS OF FACT

1.  The Appellant and the Veteran were legally married in the 
state of Florida in October 2000.

2.  Less than a year after marriage, the Veteran died in April 
2001.

3.  Common law marriage is not recognized in Florida, and the 
Appellant and the Veteran did not continuously reside together 
from the date of the attempted marriage until his death.

4.  The record does not show that the Appellant entered into the 
purported common law marriage without knowledge of a legal 
impediment to such marriage.

5.  The Veteran's malignant brain astrocytoma (brain tumor) is 
not causally or etiology related to service, or a service-
connected disability.


CONCLUSIONS OF LAW

1. The basic criteria for eligibility for death benefits, to 
include DIC and death pension benefits, as the Veteran's 
surviving spouse, are not met. 38 U.S.C.A. §§ 1102, 1310, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.54, 3.102 (2009).

2. The Appellant is not entitled to payment of accrued benefits. 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.52, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  In this case, regarding DIC 
benefits, such notice and assistance is not required because the 
issue presented involves a claim that cannot be substantiated as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, the 
Board should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 5-
2004 (June 23, 2004).  VA is not required to provide notice of 
the information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  Id.

Regarding the duty to assist for the accrued benefits claim, 
accrued benefits claims are decided based on the evidence of 
record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  
Further, because the Board herein denies the Appellant's status 
as the surviving spouse of the Veteran, evidentiary development 
to support her cause of death or death pension or accrued 
benefits claims are rendered moot.  Hence, there is nothing 
further for VA to do to assist the Appellant. VA's notice and 
assistance obligations are met.  The Appellant is not prejudiced 
by the Board's proceeding with appellate review.

II.  Whether the Appellant is Entitled to Recognition as 
the Veteran's Surviving Spouse for the Purpose of 
Entitlement to DIC Benefits

The Appellant is seeking entitlement to recognition as the 
Veteran's surviving spouse for the purpose of entitlement to DIC 
Benefits.  She asserts that although they were married for less 
than a year, they had a common law marriage of many years.

Dependency and Indemnity Compensation (DIC) is a payment made by 
VA to a "surviving spouse," child, or parent of a deceased 
Veteran because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2009).  VA defines a  
"marriage" as a marriage valid under the law of the place where 
the parties resided at the time of marriage, or the laws of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death; (4) and who, except as provided in 38 C.F.R. § 
3.55, has not remarried or has not since the death of the Veteran 
(and after September 19, 1962) lived with another person of the 
opposite sex and held herself out openly to the public to be the 
spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50(b).

The Board finds that the Appellant meets the definition of 
"surviving spouse."  Evidence indicates that the Veteran and 
the Appellant were legally married in October 2000 in the state 
of Florida, and remained married until the time of the Veteran's 
death in April 2001.  There is no evidence to dispute the fact 
that they lived together continuously from the date of the 
marriage (October 2000) to the date of the Veteran's death and 
the Appellant has not remarried or lived with another person of 
the opposite sex and held herself out openly to the public to be 
the spouse of such other person.

However, DIC is payable to the surviving spouse of a Veteran who 
died on or after January 1, 1957, who was married to the Veteran: 
(1) before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing the 
death of the Veteran was incurred or aggravated; or (2) for one 
year or more; or (3) for any period of time if a child was born 
of the marriage, or was born to them before the marriage.  
38 C.F.R. § 3.54(c).

The Veteran was discharged from service in April 1968.  As the 
Appellant was not married to the Veteran until October 2000, she 
clearly does not meet the first requirement of marriage before 
the expiration of 15 years after the termination of the period of 
service in which the injury causing death was incurred.  
Additionally, the Veteran and the Appellant were only married for 
approximately six months and did not have any children together.  
Therefore, the Appellant does not meet the requirements of 
38 C.F.R. § 3.54(c) as a surviving spouse eligible for DIC based 
upon her marriage to the Veteran in October 2000.

The Appellant asserts that she should be entitled to benefits on 
the basis that she had a common-law marriage with the Veteran.  
She asserts that she lived with the Veteran as man and wife from 
July 1, 1997, until he died, in Florida.

The Board finds that the RO properly concluded that the 
Appellant's claimed common-law marriage to the Veteran was not 
valid for VA purposes because such marriages are not valid in 
Florida, the jurisdiction where the Appellant and the Veteran 
resided.   See 38 C.F.R. §§ 3.1(j), 3.52; see also FLA. STAT. 
ANN.  § 741.211.  Florida does not recognize common law 
marriages.  Id.

Absent a common law marriage, under certain circumstances, where 
the state requirements have not been met, there may be a 'deemed 
valid' marriage.  An attempted marriage will be 'deemed valid' 
if: (a) the attempted marriage occurred one year or more before 
the Veteran died; and (b) the claimant entered into the marriage 
without knowledge of the legal impediment; and (c) the claimant 
cohabited with the Veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant has 
been found to be entitled to gratuitous VA death benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

In an opinion from the Office of VA General Counsel, the phrase 
"legal impediment" for the purposes of a deemed-valid marriage 
has been further defined.  See VAOPGCPREC 58-1991 (06-17-91).  In 
that decision, the General Counsel indicated that the lack of 
knowledge (of a legal impediment to marriage) requirement must 
have a broad meaning, encompassing lack of knowledge of the law 
prohibiting the marriage.  

With this in mind, the Board looked closely at the statements 
provided by the Appellant and others in this case to determine 
whether it was possible that she failed to understand that 
Florida does not recognize common law marriages.  The Florida 
law, which does not allow common law marriage, is "the law 
prohibiting the marriage" (in this case a common law marriage).  
While there is no question the Veteran and Appellant had a legal 
marriage when he died, the question here is, in part, whether the 
Appellant was ignorant of the law against common law marriages, 
and believed they had established a common law marriage since 
1997.  

In this instance a 'deemed valid' marriage did not exist.  There 
is substantial evidence showing that the appellant did not enter 
into the common-law marriage without knowledge of the legal 
impediment.  

A review of the Appellant's statements implies knowledge that she 
knew she did not have a valid common law marriage.  In her letter 
of September 2001 to her U.S. Congressional Representative, she 
detailed her relationship with the Veteran; she included their 
plans to marry during the Thanksgiving before his death.  
Unfortunately, the Veteran was hospitalized, and the couple 
decided to wed in the hospital in October.  These actions 
demonstrate knowledge of the requirement of a license (which they 
had obtained) and a ceremony to properly marry.  

Other evidence of record, including a letter of September 2001 
from the Appellant's friend, shows that the Appellant and Veteran 
did not consider themselves or hold themselves out to the 
community as married prior to October 2000.  In the September 
2001 letter, the friend states that ..."[the Appellant] put aside 
her plans to wed the man she had been engaged to over 30 years 
before.  Due to her unselfish attitude, [the Appellant] gave up 
her plans of happiness to help her own flesh and blood."  In a 
psychiatric ecamination report of December 18, 1998, the report 
identifies the Veteran as a "58-year old sincle white male...."  
This information indicated that the Veteran did not hold himself 
out to the community to be married.  

In support of her claim, the Appellant submitted multiple 
statements from witnesses, including family members, explaining 
their knowledge of the relationship between the Veteran and the 
Appellant as husband and wife.  The Appellant's position is a 
sympathetic one, but, unfortunately, the Appellant and the 
Veteran were not legally married for more than a year, and other 
equitable factors are not sufficient to establish an deemed valid 
marriage existed a year prior to the Veteran's death.  The 
preponderance of the evidence shows that they did not have a 
deemed valid marriage prior to October 2000.  

Payments of monetary benefits from the Federal Treasury must be 
authorized by statute, regardless of extenuating circumstances or 
claims of fairness.  See Davenport v. Principi, 16 Vet. App. 522 
(2002).  In other words, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled to 
the benefit.  Although the Veteran meets the definition of 
surviving spouse, she was not married to the Veteran for more 
than a year at of his death, and she is not entitled to DIC 
benefits under VA law and regulation.  The preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990). 

III.  Entitlement to Service Connection for a Malignant 
Brain Astrocytoma (Brain Tumor), for Accrued Benefits 
Purposes

The Veteran and the Appellant were legally married in the state 
of Florida in October 2000.  As such, she is eligible to receive 
accrued benefits.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a), (d).  By way of explanation in light of the decision 
above, the definition of "spouse" as it relates to claims for 
accrued benefits, requires a legal marriage; the date of marriage 
or continuous cohabitation are not factors to be considered.  

The Appellant asserts that the Veteran had a brain tumor that was 
caused by a bullet lodged in his head.  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the Veteran 
must have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

At the time of his death, the Veteran had a claim pending for 
entitlement to service connection for a malignant brain 
astrocytoma.  He claimed that his tumor was due to his service-
connected gunshot wound and enucleation of the left eye.  The 
Veteran was service connected for a retained foreign body, 
sphenoid sinus cavity with headaches, and enucleation of the left 
eye, residuals of gunshot wound.  The cause of the Veteran's 
death was listed as a primary brain tumor; no contributing causes 
for his death were recorded.  

Thus, while the claim for accrued benefits is separate from the 
claim for service connection filed by the Veteran prior to his 
death, the accrued benefits claim is derivative of the Veteran's 
claim and the Appellant takes the Veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 
1998).

The outcome of an accrued benefits claim hinges on the 
application of the law to evidence which was in the file at 
the time of the Veteran's death.  See 38 C.F.R. 
§ 3.1000(a).

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  If a 
chronic disorder such as certain cancers are manifest to a 
compensable degree within one year after separation from service, 
the disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service records were reviewed.  There were no complaints, 
treatment or diagnosis of a brain tumor during service.  However, 
the Veteran and the Appellant have asserted that the Veteran had 
a brain tumor as a result of a bullet left in the Veteran's 
brain.  Secondary service connection may be established when 
there is causation or aggravation of a Veteran's non-service 
connected condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a) (2008); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

VA outpatient records indicate the Veteran was diagnosed with a 
brain tumor in September 2000 man years after service discharge, 
and the one-year presumption does not apply.  Although post-
service treatment records indicate diagnosis and treatment of a 
brain tumor, there is no indication that this disease was caused 
by or aggravated by the Veteran's service-connected disability.  
To date, no physician has indicated such a relationship existed.

Furthermore, the Veteran and Appellant's opinions alone cannot 
create the link between symptoms and other service-connected 
disabilities.  Where the determinative issue requires a medical 
diagnosis or etiological opinion, competent medical evidence is 
required.  This burden typically cannot be met by lay testimony 
because lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has carefully considered the assertions of the Veteran 
prior to his death, as well as those of the Appellant, and the 
evidence of record.  However, the competent medical evidence is 
against the Appellant's claim that the Veteran had a brain tumor 
as a result of his service-connected disabilities.  The criteria 
for service connection have not been met.  The evidence is not in 
equipoise, so the provisions of 38 U.S.C.A. 5107(b) regarding 
reasonable doubt are not applicable.  The claim is denied.




ORDER

The claim for eligibility to DIC benefits is denied.

Entitlement to service connection for a malignant brain 
astrocytoma (brain tumor), for accrued benefits purposes, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


